COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00198-CV


The Estate of Barbara A. Sloan,           §    From Probate Court No. 1
deceased
                                          §    of Tarrant County (2002-0000372-1-B)

                                          §    June 16, 2016

                                          §    Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and we render a take-nothing judgment.

      It is further ordered that appellee James D. Sanford shall pay all of the

costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston